                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    §
v.                                                  §
                                                    § CASE NUMBER 5:19-CR-00020-RWS
                                                    §
TERRIANCE D. SHEPHERD,                              §
                                                    §


                                              ORDER
        Before the Court is a Report and Recommendation of the United States Magistrate Judge

regarding Defendant’s competency for trial. Docket No. 24. The parties were informed of their

right to file objections to the report and have waived that right.

        Having conducted an independent review, the Court concludes the preponderance of the

evidence shows Defendant Terrance D. Shepherd is currently suffering from a mental disease or

defect rendering him mentally incompetent to the extent that he unable to understand the nature

and consequences of the proceedings against him or to assist properly in his defense. It is therefore

        ORDERED that the Report and Recommendation (Docket No. 24) is ADOPTED as the

opinion of this Court. It is further

        ORDERED that Defendant is incompetent to stand trial under 18 U.S.C. § 4241 at this

time. It is further

        ORDERED that Defendant shall be committed to the custody of the Attorney General.

The Attorney General is directed to hospitalize Defendant for treatment in a suitable facility for

such a reasonable period of time, not to exceed four months, as is necessary to determine whether
     .


there is a substantial probability that in the foreseeable future he will attain the capacity to permit

the trial to proceed. See 18 U.S.C. § 4241(d). It is further

         ORDERED that on or before the end of this four-month period, the Attorney General or

his designee shall file a report on Defendant’s mental state. At that time, the United States

Magistrate Judge will revisit the issue of Defendant’s competency to stand trial pursuant to 18

U.S.C. § 4241(d).

         SIGNED this 9th day of March, 2020.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
